ORDER
The Appellants having filed a PETITION FOR REVIEW on February 23, 1989, and supporting BRIEF on March 8, 1989, seeking review of the Court of Appeals Opinion issued February 3, 1989; therefore, good cause appearing,
IT IS HEREBY ORDERED that Appellant’s PETITION FOR REVIEW be, and hereby is, GRANTED as to all issues presented by the Petition.
IT IS FURTHER ORDERED that Respondents shall file a Brief in response to the Brief filed by Appellants in Support of the Petition for Review on or before twenty-eight (28) days from the date of this Order. Appellant shall file any Reply Brief within fourteen (14) days from the date of filing of Respondent’s Brief.
IT IS FURTHER ORDERED that the Court of Appeals Case No. 17292 is CLOSED and Supreme Court Case No. 18046 shall be used on all future filings in this proceeding.